Citation Nr: 1416069	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-39 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected residuals of a rupture of the semimembranosus muscle, superior to the left knee joint, with residual tissue defect, and scar in the posteromedial area of the distal thigh.

2. Entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran had active military service from December 1951 to October 1952. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2002 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The present claim arises from a November 2001 petition filed by the Veteran to reopen his previously denied claim to establish service connection for residuals of an in-service left leg injury incurred in a motor vehicle accident.  In February 2005, the Board reopened the Veteran's previously denied claim to establish service connection for residuals of an in-service left leg injury, and remanded the matter for further evidentiary and procedural development.  In a July 2009 decision, the Board granted service connection for residuals of a left thigh injury. 

In an October 2009 rating decision, the RO effectuated the Board's July 2009 decision, establishing service connection for a semimembranosus muscle injury, superior to the left knee; a 10 percent evaluation was assigned pursuant to Diagnostic Code 5313, effective from May 27, 2009.  In an October 2009 statement, the Veteran expressed disagreement with the assigned evaluation and effective date for this award.  In an August 2010 Decision Review Officer (DRO) decision, the RO determined that Clear and Unmistakable Error (CUE) was present in the October 2009 rating decision, and thus, assigned the Veteran's award of service connection for residuals of a left thigh injury effective from November 27, 2001.  The August 2010 DRO decision stated that this was a full grant of the benefits sought on appeal concerning the Veteran's claim for an earlier effective date for the grant of service connection for this claim.  Moreover, the Veteran did not express continued disagreement with this determination, and thus, the matter is no longer on appeal.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996).

In an August 2010 Statement of the Case (SOC) the RO continued to deny the Veteran's claim for an initial evaluation in excess of 10 percent for service-connected residuals of a semimembranosus muscle injury, superior to the left knee. Thereafter, the Veteran perfected the present appeal to the Board. 

The appeal was remanded by the Board in November 2012 for further development.  In an August 2013 Supplemental Statement of the Case (SSOC), the RO readjudicated the claim, including adding an issue of entitlement to service connection for peripheral neuropathy of the left lower extremity as an additional disability that was associated with the service-connected left thigh injury disability.  The case now returns to the Board for appellate review.  

In August 2013, the Veteran submitted additional evidence to the Board consisting of a photograph, and he has waived agency of original jurisdiction (AOJ) review of this evidence.  See 38 C.F.R. § 20.1304 (2013).  Therefore, the Board may consider this evidence in its decision.

As discussed in the November 2012 remand, in a September 2010 statement, the Veteran stated a desire to reopen his previously denied claim to establish service connection for a left hip disorder.  In May 2011, he filed, in pertinent part, claims to reopen his previously denied claims to establish service connection for a left hip and left knee disorder.  The RO has not developed or adjudicated the Veteran's petitions to reopen his previously denied claims to establish service connection for a left hip disorder and a left knee disorder.  Accordingly, the Board does not have jurisdiction over them, and they are REFERRED to the RO for appropriate actions.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for peripheral neuropathy of the left lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's residuals of a rupture of the semimembranosus muscle did not require debridement or result in infection and manifests in mild fatigue-pain and residual weakness without deep fascial defects, muscle atrophy, or loss of muscle function and a deep, nonlinear, nontender scar that covers no more than 20 square centimeters (cm).


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected residuals of a rupture of the semimembranosus muscle superior to the left knee joint, with residual tissue defect, and scar in the posteromedial area of the distal thigh have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5313 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in November 2012.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to obtain any outstanding VA and private treatment records and to schedule another VA examination.  A review of the post-remand record shows that the identified treatment records were added to the claims file and that the VA examination was completed in May 2013.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the November 2012 remand, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Here, the Veteran is appealing the initial rating assignment as to his left thigh injury.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3) (2013).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, private medical records, and the reports of August 2010 and May 2013 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  Nothing suggests that either examiner documented findings inconsistent with the medical history outlined in the claims file or not representative of the Veteran's symptomatology; therefore, the Board finds the VA examination reports in this case adequate for rating purposes.  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's hearing loss disability.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of staged ratings in evaluating the Veteran's service-connected disability.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c). 

The type of injury associated with a slight muscle disability is a simple muscle wound without debridement or infection and with a history of a superficial wound with brief treatment and no cardinal signs or symptoms of muscle disability, such as loss of power, weakness, fatigue-pain, or impairment of coordination and uncertainty of movement.  Objective findings of a slight disability include a minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or retained metallic fragments. 38 C.F.R. § 4.56(d)(1).  

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2). 

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements. Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side. Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4). 

In rating musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45. 

The Veteran's service-connected residuals of semimembranosus muscle of the left leg is currently assigned a 10 percent rating evaluation pursuant to Diagnostic Code 5313, which applies to Muscle Group XIII, including the posterior thigh group, hamstring complex of 2-joint muscles (biceps femoris, semimembranosus, semitendinosus).  Muscle Group XIII is responsible for extension of hip and flexion of knee; outward and inward rotation of flexed knee; and acting with rectus femoris and sartorius (in Muscle Group XIV) synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint. Disability under this provision is evaluated as noncompensable for slight disability, 10 percent for moderate disability, 30 percent for moderately severe disability, and 40 percent for severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5313. 
The medical evidence reveals that the Veteran sustained an injury to his left posterior thigh muscle in an auto accident and had a clot removed from the leg after the injury in a private sector facility.  Although the vehicle accident is documented in the Veteran's service treatment records, as well as treatment for the left ankle, an injury to the left thigh is not.  Thus, there is no documentation of the actual initial injury.  

A November 2002 private examination revealed no instability, muscle atrophy, or spasm in the left leg.  The examiner noted altered sensation a "sunk in place posteromedial to the knee where the femoral condyle can be felt quite easily."  No muscle mass overlying the area was detected; there was a well healed incision at the site.  The examiner indicated that the Veteran's injury had left some residual weakness and altered sensation.

A March 2003 VA orthopedist noted that there was a defect in the musculature on the posteromedial aspect just superior to the supracondylar region of the femur.  He indicated that the defect appeared to have resulted from a muscle rupture or laceration involving the semimembranosus muscle.  The examiner noted, however, that there was good function of the hamstring musculature.  There was a well-healed, broad scar in the area, measuring 1 cm x 6 cm.

The August 2010 VA examination noted that there was no history of debridement, that the muscle had not been injured, destroyed, or traversed and that there was no intermuscular scarring.  The scar was described as nontender and nonadherent, measuring 5 X 3 centimeters (cm.).  The examiner stated that muscle function was normal for comfort, endurance, and strength sufficient to performing activities of daily living.  The affected muscle was identified as the semimembranosus muscle.   

The May 2013 muscle and scar VA examiners found residuals of a nonpenetrating injury to Muscle Group XIII with deep, nonlinear scar measuring 5 X 4 cm for an approximate total area of 20 cm.  No deep fascial defects were found; there was no muscle atrophy.  Neither muscle substance nor function was affected.  There was occasional mild fatigue-pain.

Based on these facts, the Board determines that a rating in excess of 10 percent is not warranted for the Veteran's service-connected left thigh injury.  The 10 percent rating contemplates the Veteran's muscle injury that did not require debridement or result in infection and that now manifests in mild fatigue-pain and residual weakness without deep fascial defects or muscle atrophy and which causes no loss of muscle function.  A rating in excess of 10 percent is not appropriate without a moderate muscle disability that resulted from a through and through or deep penetrating wound that results in cardinal signs of muscle disability and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Neither the Veteran's initial injury nor its current manifestations more closely approximate a moderate muscle injury that would warrant a rating in excess of 10 percent.  

VA treatment records show that the Veteran complains of chronic pain in the left leg.  The Veteran is competent to describe his symptomatology readily observable by lay persons, such as pain.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, while pain is a consideration in rating the Veteran's disability, the other symptoms and effects of the muscle injury require assessment by a person with medical knowledge and training.  Therefore, the Veteran's statements alone are not sufficient to support a rating increase in this case. 

The Board has also considered the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2013), as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, while the Veteran has a deep, non-linear scar, it is nontender.  Further, the scar covers only 20 square cm.  A compensable rating for deep-nonlinear scars is not assigned for scars measuring less than 39 square cm.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  

In light of the above, the Board determines that a rating in excess of 10 percent is not warranted for the Veteran's service-connected left thigh muscle injury.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the Veteran's service-connected residuals of a rupture of the semimembranosus muscle does not more closely approximate the severity required for the next highest rating.  Thus, the preponderance of the evidence is against the Veteran's claim, and the claim is denied.

Extra-schedular and Total Disability Rating Due to Individual Unemployability (TDIU)

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient. See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Veteran's service-connected left thigh injury did not require debridement or result in infection and now manifests in mild fatigue-pain and residual weakness without deep fascial defects or muscle atrophy, but causes no loss of muscle function.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule, which provides disability ratings on the basis of the original injury and current loss of muscle tissue and function under Diagnostic Code 5313.  See 38 C.F.R. § 4.73.  There is nothing exceptional or unusual about the Veteran's disability; the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

Moreover, with respect to the second Thun element, the evidence does not reflect that "related factors" are present with regard to the Veteran's left thigh.  The Veteran is retired, but there is also no indication that the service-connected disability caused him to lose time from work or be hospitalized for treatment for this disability.  In light of the above, the Board concludes that the Veteran's left thigh disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Therefore, an extra-schedular rating for his left thigh disability is denied.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record. The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue. See VAOPGCPREC 6-96 (Aug. 16, 1996). See also Caffrey v. Brown, 6 Vet. App. 377   (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU, and nothing suggests he is not employed due to his service-connected disabilities.  Therefore, further contemplation of a TDIU rating in this case is not necessary.



ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected residuals of a rupture of the semimembranosus muscle, superior to the left knee joint, with residual tissue defect, and scar in the posteromedial area of the distal thigh is denied.


REMAND

Regrettably, the Board determines that a remand of the issue of whether service connection is warranted for peripheral neuropathy of the left lower extremity is necessary.  Specifically, the Veteran has numbness in the lower extremities, and an EMG performed at the July 2013 VA nerve examination found mild incomplete paralysis of the external popliteal (common peroneal), musculotaneous (superficial peroneal), anterior tibial (deep peroneal), anterior crural (femoral), and internal saphenous nerves of the left leg.  The diagnosis was sensory peripheral neuropathy.  The examiner then stated that the only nerve possibly affected by the Veteran's left leg injury would be the saphenous branch of the femoral nerve.  She then opined that the extent of the Veteran's loss of sensation in the entire left lower extremity could not be explained by the effects of the service-connected left thigh injury.  However, the examiner did not offer an opinion as to whether the identified impairment of the saphenous nerve alone was the result of the service-connected left thigh injury.  Therefore, the Board remands the appeal for clarification of the July 2013 opinion regarding the Veteran's nerve impairment.   

Accordingly, the case is REMANDED for the following action:

1. Request that the July 2013 VA nerve examiner, or if she is unavailable another clinician, provide a supplemental opinion as to whether the impairment of the Veteran's saphenous nerve as identified at the EMG is at least as likely as not related to the service-connected left thigh injury.  The claims file must be made available to the examiner for review.  A rationale must be provided for the opinion offered.

If the examiner determines that there is a disability of the saphenous nerve that is due to the Veteran's left thigh injury, the examiner should distinguish any loss of function due to the nerve disability from the loss of function caused by the muscle disability, if possible.

If it is determined that an opinion cannot be formed without an additional clinical examination, such examination should be scheduled.

If another examination is deemed necessary, the Veteran must be advised of the importance of reporting to that examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of any notification letter sent to the Veteran advising him of the time, place and location of the examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to any scheduled examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

2. After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim of entitlement to a service connection of the left lower extremity should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran. After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


